DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-21 are presented for examination.

Information Disclosure Statement
This office acknowledges receipt of the following items from the Applicant:
Information Disclosure Statement (IDS) filed on 05/24/2021.
Information disclosed and list on PTO 1449 was considered.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 1-9, 12-17, 20-21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Takagiwa (U.S. 8,902,675).
	Regarding claim 1, Takagiwa discloses a memory device (Figure 1) comprising: 
	a data storage circuit (Figure 1, 10) configured to: 
	5access a cell array having first data stored therein when an arithmetic active operation is performed (Column 7, lines 38-50), 
	output the first data when a first read operation is performed (Column 7, lines 4-50), 
	access a cell array having second data stored therein 10when an active operation is performed (Column 7, lines 50-67), and 
	output the second data when a second read operation is performed (Column 8,lines 19-29); and 
	an arithmetic circuit (Figure 2, AR) configured to: receive latch data generated through the first read 15operation and read data generated through the second read operation, and
	perform an arithmetic operation (Column 4, lines 57-67) on the latch data and the read data.  
	20Regarding claim 2, Takagiwa discloses further comprising a command decoder (Figure 1, 6)  configured to: generate an arithmetic active signal which is activated to perform the arithmetic active operation, based on an internal command, 29PA4589-0 generate an active signal which is activated to perform the active operation, based on the internal command, and generate a read signal which is activated to perform the first or second read operation, based on the internal command (Column 2, lines 58-67, Column 3, lines 1-3).  
	Regarding claim 3, Takagiwa discloses wherein the memory device is configured to: perform the first read operation (Column 2, lines 64-67)  after the arithmetic active operation is performed, 10perform the active operation after the first read operation is performed (Column 7, lines 38-42), and perform the second read operation after the active operation is performed (Column 8, lines 25-29).  
	15Regarding claim 4, Takagiwa discloses further comprising a row control circuit (Figure 1, 2) configured to: receive an arithmetic row address (Figure 1, 5a) which is generated when the arithmetic active operation is performed, and control the data storage circuit to access the cell array having 20the first data stored therein (Figure 1).  
	Regarding claim 5, Takagiwa discloses further comprising a column control circuit (Figure 1, 3) configured to: receive a column address (Figure 1, 5b) which is generated when the first read 30PA4589-0 operation is performed, and control the data storage circuit to output the first data stored in the cell array accessed by the arithmetic active operation (Figure 1).  
	5Regarding claim 6, Takagiwa discloses further comprising a column control circuit (Figure 2, CT) configured to: receive a column address which is generated when the second read operation is performed, and control the data storage circuit to output the second data stored 70in the cell array accessed by the active operation.  
	Regarding claim 7, Takagiwa discloses further comprising an input/output sense amplifier (Figure 2, S/A) configured to generate the read data by sensing and amplifying the second data when the second read 15operation is performed.  
	Regarding claim 8, Takagiwa discloses further comprising a control signal generation circuit  (Figure 2, CT) configured to: generate a latch control signal based on the arithmetic active 20operation and the first read operation, and generate an arithmetic control signal based on the active operation and the second read operation (Column 9, lines 59-67, Column 10, lines 1-4).  
	Regarding claim 9, Takagiwa discloses further comprising a data 31PA4589-0 latch circuit (Figure 2, DT) configured to: latch the first data based on the latch control signal, and output the latched first data as the latch data.  
	Regarding claim 12, Takagiwa discloses wherein the arithmetic operation comprises: an addition operation; 32PA4589-0 a multiplication operation; a division operation; and a multiply-accumulate (MAC) operation (Column 3, lines 20-27).    
	Regarding claim 513, Takagiwa discloses a memory device comprising: 
	a row control circuit (Figure 1, 2) configured to: 
	receive an arithmetic row address (Figure 1, 5a) which is generated when an arithmetic active operation is performed, and 
	control a data storage circuit (Figure 2, CT) to access a cell array having 10first data stored in the cell array (Column 3, lines 12-49); 
	a column control circuit (Figure 1, 3) configured to: 
	receive a first column address (Figure 1, 5b) which is generated when a first read operation is performed, and 
	control the data storage circuit (Column 4, lines 49-67, Column 5, lines 1-22)to output the first data 15stored in the cell array accessed by the arithmetic active operation; and 
	a data latch circuit (Figure 2, DL) configured to: 
	latch the first data based on a latch control signal, and output the latched first data as latch data used for an 20arithmetic operation (Column 3, lines 16-48).  
	Regarding claim 14, Takagiwa discloses wherein the row control circuit is configured to: receive a row address which is generated when an active 33PA4589-0 operation is performed, and control the data storage circuit to access a cell array having second data stored therein (Column 2, lines 29-54),  
	5Regarding claim 15, Takagiwa discloses wherein the column control circuit is configured to: receive a second column address (Figure 1, 5b) which is generated when a second read operation is performed, and control the data storage circuit to output the second data stored 70in the cell array accessed by the active operation (Column 4, lines 12-67).  
	Regarding claim 16, Takagiwa discloses further comprising: an input/output sense amplifier (Figure 2, S/A) configured to generate read data by sensing and amplifying the second data when the second read 15operation is performed; and an arithmetic circuit configured to perform an arithmetic operation on the latch data and the read data (Column 4,lines 19-53).  
	Regarding claim 17, Takagiwa discloses further comprising a 20control signal generation circuit (Figure 2, CT) configured to: generate the latch control signal based on the arithmetic active operation and the first read operation, and generate an arithmetic control signal based on the active operation and the second read operation (Column 3, lines 12-48).  
	Regarding claims 20, Takagiwa discloses wherein the arithmetic 20operation comprises: an addition operation; a multiplication operation; a division operation; and a multiply-accumulate (MAC) operation (Column 3, lines 20-27).  
	Regarding claim 21, Takagiwa discloses a memory device (Figure 1) comprising: 
	a row control circuit (Figure 1, 2) configured to: 
	receive an arithmetic row address (Figure 1, 5a) which is generated 5when an arithmetic active operation is performed, 
	control a data storage circuit (Figure 2, 11) to access a first cell array having first data stored in the first cell array, 
	receive a row address (Figure 1, 5a) which is generated when an active operation is performed, and 
	10control the data storage circuit to access a second cell array having second data stored in the second cell array (Column 4, lines 27-67); 
	a column control circuit (Figure 3) configured to: 
	receive a first column address (Figure 1, 5b) which is generated when a first read operation is performed, 
	15control the data storage circuit (Column 4, lines 27-67) to output the first data stored in the first cell array accessed by the arithmetic active operation , 
	receive a second column address which is generated when a second read operation is performed (Column 5, lines 9-38), and 
	20control the data storage circuit (Figure 2, CT) to output the second data stored in the second cell array accessed by the active operation; 
	a data latch circuit (Figure 2, DL) configured to: latch the first data based on a latch control signal, and output the latched first data as latch data; 36PA4589-0 
	an input/output sense amplifier  (Figure 2, S/A) configured to generate read data by sensing and amplifying the second data when the second read operation is performed; and 
	an arithmetic circuit (Figure 2, AR) configured to perform an arithmetic 5operation on the latch data and the read data.

Allowable Subject Matter
Claims 10-11, 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 10-11, 18-19 include allowable subject matter since the prior art made of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed limitations. The prior art does not teach the claimed invention having a wherein the control signal generation circuit comprises: a delay circuit configured to generate a delayed read signal by 5delaying a read signal by a preset read delay period; a first AND gate configured to generate the latch control signal based on the delayed read signal and an arithmetic flag; and a second AND gate configured to generate the arithmetic control signal based on the delayed read signal and an inverted signal of the 10arithmetic flag.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THONG QUOC LE whose telephone number is (571)272-1783. The examiner can normally be reached 7:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THONG Q LE/Primary Examiner, Art Unit 2827